Title: To John Adams from William Vans Murray, 14 July 1798
From: Murray, William Vans
To: Adams, John


Private
Dear sir,
The Hague 14 July 1798

If an Embargo is laid here it is contrary to the wishes of 110. 382. 1260. I have had an interview this moment, and received 472. 1591. 921. 672. 948. 418. 1508. 464. 1218. one was laid it 1480. 463. 351. 1546. 1398. 1261. 432. 227. 1586. 464. 1308. 1326. 1546. 799. 1245. 1589. 536. 142. 227.
To you Sir I hope and believe that I shall not apply in vain that measures of vigour may not be hastily apply’d to this unhappy nation. The Hamburg post is just going. I shall do myself the honor to write soon again on this subject.
I am &c
            William Vans Murray
